Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs. Memorandum: The plaintiffs slipped and fell on a sidewalk in front of one of the defendant’s fire stations. The fall was occasioned by a thin coating of ice which covered the walk at the time. The weight of the evidence is to the effect that the ice on the walk had formed only a few minutes prior to the accident and that the condition complained of was general on the walks and roadways in the vicinity of the fire station when the plaintiffs fell; that the captain in charge of the station had discovered the slippery condition of the walk just before the plaintiffs fell and had immediately instructed one of his men to sprinkle ashes on the walk and while the man was preparing to do so and before he had reached the street the accident had happened. Assuming that notice to the captain in charge of the station of the slippery condition of the walk was notice to the defendant (Rehberg v. Mayor, 91 N. Y. 137, 141; Twogood v. Mayor, 102 id. 216, 219), nevertheless the condition of the walk had not existed sufficiently long to charge the defendant with negligence. (Harrington v. City of Buffalo, 121 N. Y. 147; Gaffney v. City of New York, 218 id. 225; Khoury v. County of Saratoga, 267 id. 384.) The defendant was not an insurer of the safety of persons traveling over its sidewalks. (Hooker v. Town of Hanover, 247 App. Div. 623.) Upon this state of the record we find no question for the jury. All concur. (The judgment is for plaintiffs in a negligence action.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.